Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-21724 Registrant Name: NicholasApplegate International & Premium Strategy Fund Address of Principal Executive Offices: 1345 Avenue of the Americas New York, New York 10105 Name and Address of Agent for Service: Lawrence G. Altadonna  1345 Avenue of the Americas New York, New York 10105 Registrants telephone number, including area code: 212-739-3371 Date of Fiscal Year End: February 28, 2009 Date of Reporting Period: November 30, 2008 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (OMB) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Nicholas-Applegate International & Premium Strategy Fund Schedule of Investments November 30, 2008 (unaudited) Shares Value* COMMON STOCK86.5% Australia5.6% Banking1.2% Commonwealth Bank of Australia $1,546,565 Building/Construction0.4% Downer EDI Ltd. Healthcare & Hospitals2.2% CSL Ltd. Metals & Mining1.3% BHP Billiton Ltd. Newcrest Mining Ltd. Rio Tinto Ltd. Retail0.5% Woolworths Ltd. Belgium0.9% Chemicals0.6% Tessenderlo Chemie NV Transportation0.3% Euronav NV Bermuda0.3% Real Estate0.3% Kerry Properties Ltd. Cayman Islands0.2% Telecommunications0.2% Hutchison Telecommunications International Ltd. (b) Denmark1.7% Building/Construction0.2% FLSmidth & Co. A/S Energy0.2% Vestas Wind Systems A/S (b) Pharmaceuticals1.3% Novo Nordisk A/S, Class B Finland2.1% Automotive0.1% Nokian Renkaat Oyj Nicholas-Applegate International & Premium Strategy Fund Schedule of Investments November 30, 2008 (unaudited) Shares Value* Finland (continued) Telecommunications2.0% Nokia Oyj $2,520,614 France6.5% Automotive0.2% Peugeot S.A. Banking1.2% BNP Paribas Machinery0.8% Alstom S.A. Oil & Gas1.5% Total S.A. (a) Telecommunications2.4% France Telecom S.A. (a) Utilities0.4% Electricite de France Germany5.4% Automotive0.5% DaimlerChrysler AG Chemicals1.9% BAYER AG K & S AG Financial Services0.9% Deutsche Boerse AG Utilities2.1% E.ON AG RWE AG Greece0.4% Banking0.4% National Bank of Greece S.A. Hong Kong1.4% Airlines0.3% Cathay Pacific Airways Ltd. Holding Companies0.2% 734,000 First Pacific Co. 288,375 Real Estate0.9% Hang Lung Group Ltd. New World Development Ltd. Nicholas-Applegate International & Premium Strategy Fund Schedule of Investments November 30, 2008 (unaudited) Shares Value* Ireland0.1% Financial Services0.1% Irish Life & Permanent PLC $107,175 Italy2.5% Energy1.3% Enel SpA Utilities1.2% Eni SpA Japan18.2% Automotive1.9% Hino Motors Ltd. Tokai Rika Co., Ltd. Toyota Motor Corp. Banking0.9% Resona Holdings, Inc. Building/Construction1.1% Daikin Industries Ltd. Kinden Corp. Consumer Products2.3% Heiwa Corp. Nintendo Co., Ltd. Sankyo Co., Ltd. Diversified Manufacturing0.2% Nikon Corp. Electronics0.3% Mitsumi Electric Co., Ltd. Financial Services0.8% Promise Co., Ltd. Food & Beverage0.3% Kirin Brewery Co., Ltd. Machinery0.6% Shima Seiki Manufacturing Ltd. Multi-Media0.4% Jupiter Telecommunications Co., Ltd. Nicholas-Applegate International & Premium Strategy Fund Schedule of Investments November 30, 2008 (unaudited) Shares Value* Japan (continued) Pharmaceuticals0.7% Astellas Pharma, Inc. $459,965 Daiichi Sankyo Co., Ltd. Retail0.3% Daiei, Inc. (b) Telecommunications2.8% KDDI Corp. Nippon Telegraph & Telephone Corp. NTT DoCoMo, Inc. Tobacco0.2% 81 Japan Tobacco, Inc. Transportation3.5% 86 East Japan Railway Co. Kawasaki Kisen Kaisha Ltd. Mitsui OSK Lines Ltd. Nippon Yusen KK Wholesale1.9% Sojitz Corp. Sumitomo Corp. (a) Luxembourg0.4% Consumer Products0.4% Oriflame Cosmetics S.A. Norway1.6% Banking0.8% DnB NOR ASA Chemicals0.8% Yara International ASA Singapore0.5% Airlines0.5% Singapore Airlines Ltd. Spain6.9% Banking1.7% Banco Santander Central Hispano S.A. Building/Construction0.3% ACS Actividades Construcciones y Servicios S.A. Nicholas-Applegate International & Premium Strategy Fund Schedule of Investments November 30, 2008 (unaudited) Shares Value* Spain (continued) Insurance0.5% Mapfre S.A. $713,984 Telecommunications3.5% Telefonica S.A. (a) Utilities0.9% Iberdrola S.A. Sweden1.2% Banking0.6% Nordea Bank AB Tobacco0.6% Swedish Match AB Switzerland6.3% Building/Construction1.0% ABB Ltd. (b) Chemicals0.5% Syngenta AG Food & Beverage0.5% Nestle S.A. Insurance2.6% Zurich Financial Services AG Pharmaceuticals1.4% Roche Holdings AG Retail0.3% Swatch Group AG United Kingdom24.3% Banking1.2% Barclays PLC Royal Bank of Scotland Group PLC (a) Standard Chartered PLC Consumer Products0.4% Aggreko PLC Financial Services0.2% ICAP PLC Food & Beverage5.2% Diageo PLC Unilever PLC WM Morrison Supermarkets PLC (a) Nicholas-Applegate International & Premium Strategy Fund Schedule of Investments November 30, 2008 (unaudited) Shares Value* United Kingdom (continued) Healthcare & Hospitals0.7% SSL International PLC $954,170 Insurance1.2% Old Mutual PLC Standard Life PLC Manufacturing0.5% Charter PLC (b) Cookson Group PLC Metals & Mining2.0% Anglo American PLC BHP Billiton PLC Rio Tinto PLC Oil & Gas5.7% BP PLC Royal Dutch Shell PLC (a), Class A Class B Pharmaceuticals2.3% AstraZeneca PLC GlaxoSmithKline PLC Telecommunications2.4% Vodafone Group PLC (a) Tobacco1.8% British American Tobacco PLC Imperial Tobacco Group PLC Transportation0.7% Stagecoach Group PLC Total Common Stock (cost$222,575,877) EXCHANGE-TRADED FUND0.9% United States0.9% iShares MSCI EAFE Index Fund (cost$1,558,098) RIGHTS (b) 0.3% Spain0.1% Banking0.1% Banco Santander S.A. Nicholas-Applegate International & Premium Strategy Fund Schedule of Investments November 30, 2008 (unaudited) Shares Value* RIGHTS (continued) United Kingdom0.2% Banking0.2% Standard Chartered PLC $183,189 Total Rights (cost$438,977) Repurchase Agreement12.0% Principal Amount $15,295 State Street Bank & Trust Co., dated 11/28/08, 0.10%, due 12/1/08, proceeds $15,295,127; collateralized by Fannie Mae, 3.625%, due 8/15/11, valued at $11,190,400 including accrued interest, and Fannie Mae, 5.625%, due 7/15/37, valued at $4,419,056 including accrued interest (cost$15,295,000) Total Investments before options written (cost$239,867,952)99.7% 127,170,722 CALL OPTIONS WRITTEN (b) (0.7)% Contracts DAX Index (OTC), strike price 4,989, expires 1/9/09 ) Dow Jones Euro Stoxx 50 (OTC), strike price 2,893, expires 12/19/08 ) strike price 2,905, expires 1/2/09 ) strike price 3,013, expires 12/5/08 ) FTSE 100 Index (OTC), strike price £4,395, expires 12/12/08 ) strike price £4,770, expires 12/5/08 ) Nikkei Index (OTC), strike price ¥9,485, expires 1/9/09 ) strike price ¥10,201, expires 1/2/09 ) strike price ¥10,919, expires 12/19/08 ) Swiss Market Index (OTC), strike price $7,003, expires 12/5/08 ) Total Call Options Written (premiums received$1,799,439) ) Total Investments net of call options written (cost$238,068,513) (c) 99.0% Other assets less other liabilities1.0% Net Assets100% $127,500,387 Notes to Schedule of Investments: * Portfolio securities and other financial instruments for which market quotations are readily available are stated at market value. Market value is generally determined on the basis of last reported sales prices, or if no sales are reported, based on quotes obtained from a quotation reporting system, established market makers, or pricing services. Portfolio securities and other financial instruments for which market quotations are not readily available or if a development/event occurs that may significantly impact the value of a security, are fair-valued, in good faith, pursuant to procedures established by the Board of Trustees or persons acting at their discretion pursuant to procedures established by the Board of Trustees. The Funds investments, including over-the-counter options, are valued daily using prices supplied by an independent pricing service or dealer quotations, or by using the last sale price on the exchange that is the primary market for such securities, or the last quoted mean price for those securities for which the over-the-counter market is the primary market or for listed securities in which there were no sales. Independent pricing services use information provided by market makers or estimates of market values obtained from yield data relating to investments or securities with similar characteristics. Exchange traded options are valued at the settlement price determined by the relevant exchange. Short-term securities maturing in 60 days or less are valued at amortized cost, if their original term to maturity was 60 days or less, or by amortizing their value on the 61st day prior to maturity, if the original term to maturity exceeded 60 days. Investments initially valued in currencies other than U.S. dollar are converted to the U.S. dollar using exchange rates obtained from pricing services. As a result, the net asset value (NAV) of the Funds shares may be affected by changes in the value of currencies in relation to the U.S. dollar.
